THE COURT.
—Defendant and appellant has made appli-
cation for a stay of execution of a judgment of conviction pending the determination of her appeal following the refusal of the trial court to order a stay of execution pending the appeal pursuant to section 1243 of the Penal Code.
We have examined the record on appeal and have concluded that the grounds urged for a reversal of the judgment present debatable questions meriting extended consideration by the court and that the appeal has been taken in good faith *16and is not frivolous. Under these circumstances, a stay of execution should be and is granted pending the final determination of the case on appeal. (People v. Burnette (1939), 34 Cal.App.2d 663 [94 P.2d 399]; In re Albori (1928), 95 Cal.App. 42 [272 P. 321] ; People v. Biescar (1928), 95 Cal. App. 70 [272 P. 328]; In re Brahm (1929), 98 Cal.App. 731 [277 P. 895].)
Desmond, P. J., Shinn, J., and Wood (Parker), J., concurred.